Per curiam.
This disciplinary matter is before the Court on the report of a special master who recommends that Respondent R. Scott Cunningham be suspended pending the termination of his appeal from three federal felony convictions and disbarred if those convictions are upheld. See Bar Rule 4-106. Cunningham has filed exceptions to the special master’s report asking this Court to refrain from disbarring him and instead suspend him from the practice of law for the length of his confinement and probation.
Cunningham, who has been a member of the State Bar since 1976, was convicted of one count of violating 18 USC § 1956 (Money *316Laundering) and two counts of violating 18USC§ 1957 (Conducting Monetary Transactions Over $10,000 in Criminally Derived Property) in the United States District Court for the Northern District of Georgia, Rome Division. On April 13, 2006 Cunningham was sentenced on those felony convictions to a total of 24 months in prison (followed by three years of supervised release). Cunningham is appealing his convictions.
Decided November 20, 2006.
William P. Smith III, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
Rule 8.4 (a) (2) of Bar Rule 4-102 (d) makes it a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony. The maximum penalty for a violation of Rule 8.4 (a) (2) is disbarment.
The State Bar brought this disciplinary proceeding pursuant to Rule 4-106 of the Rules and Regulations of the State Bar of Georgia seeking to disbar Cunningham. Although we take Cunningham’s conduct very seriously, we find that since he is appealing his conviction, the more appropriate remedy is to suspend Cunningham pending the termination of his appeal. Bar Rule 4-106 (f). Cunningham is reminded of his obligations under Bar Rule 4-219 (c).

Suspended until further order of this Court.


All the Justices concur.